Catón, C. J. This was an action on the case for a tort, and that provision of the constitution which exempts debtors from imprisonment, has no application. That applies only to cases of contract, express or implied. People v. Cotton, 14 Ill. 414. In a case like this, the statute must receive its natural construction, without the restraining influence of the constitution, which has been applied to it in cases ex contractu. When tested by the standard of the statute alone, this affidavit was sufficient. It set forth the cause of action clearly and distinctly, so that the clerk could judge of what amount of bail should be required, and stated the danger of losing the benefit of the judgment, in the language of the statute. The affidavit is set out in the sixth plea, to which the court overruled the demurrer, so that it is referred to the court to judge, whether it was sufficient to authorize the clerk to make the order for special bail. So the averments in the plea, that the order was made without authority, stand for nothing when the court can see, from the balance of the plea, that the affidavit was sufficient, and authorized the- clerk to make the order. The demurrer to the sixth plea should have been sustained. The judgment is reversed, and the cause remanded. Judgment reversed.